*90OPINION OF THE COURT
ROBERT S. SCHWARTZ, County Judge.
THE COURT HAVING hearing argument of counsel and having read case law presented by counsel, hereby denied the Defendant’s motion.
The facts of the case are not in dispute. The Defendant was arrested for DUI and read his Implied Consent rights. The Defendant without any prompting by law enforcement, requested and was given an opportunity to seek the advice of legal counsel. The Defendant, not knowing any attorneys, was unsuccessful in this attempt. Thereafter, he refused to take the breath test.
The Defendant asserts the proposition, that although he didn’t have the right to legal counsel at this stage of the investigation, the Deputy’s gratuitous action in allowing him the opportunity to seek such advice anyway, confused him into believing that he did have the right and the correlative right to refuse the test. The Defendant urges this Court to suppress the refusal since the refusal was the result of State-caused confusion. In support of this contention, the Defendant cites the Arkansas case of Wright v. Arkansas, 703 S.W.2d 850. This case is pretty close factually to the case at bar, with one significant distinction. In Wright, the Defendant was read his Miranda rights right after the implied consent warnings. Miranda contains the express statement that one has a right to an attorney. It is understandable that a person could be confused by the juxtaposition of the two warnings under those circumstances. In Mr. Hunter’s case the Deputy never told him that he had the right to counsel and any confusion in this regard is more likely the result of the Defendant’s mental state than on any unlawful act of law enforcement.
DONE AND ORDERED, this 4th day of May 1987 at West Palm Beach, Florida.